Citation Nr: 0713685	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-44 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1974 to June 1977.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Reno, Nevada Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A videoconference 
hearing was held before the undersigned in June 2005. A 
transcript of the hearing has been associated with the claims 
file.

The veteran underwent a total knee replacement (TKR) in 
March, 2005.  As the RO is not shown to have rated the knee 
disability in light of the TKR, due process considerations 
mandate that the instant decision be limited to the matter of 
the rating for the right knee disability prior to the TKR.  

The matter of the rating for the veteran's right knee 
disability to encompass the TKR/status post TKR is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on his part.


FINDING OF FACT

Prior to his March, 2005 TKR, the veteran's right knee 
disability was characterized by moderate instability and 
arthritis with painful motion; severe instability or 
compensable limitation of flexion or extension was not shown.


CONCLUSION OF LAW

A combined 30 percent rating is warranted for the veteran's 
right knee disability prior to his TKR.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes (Codes) 5003, 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A June 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The July 2004 rating decision, a November 2004 
statement of the case (SOC) and a June 2005 supplemental SOC 
provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.  While 
the veteran was not provided with a specific notice letter 
regarding disability ratings and effective dates of awards, 
the purpose of this notice was fulfilled when service 
connection was granted and an initial disability rating and 
effective date were assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).   

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence for the period prior to the 
TKR.  Additionally, the veteran was provided with a VA 
medical examination in June 2004.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

A December 1977 rating decision granted service connection 
for right knee disability, rated 10 percent.  In March 2004, 
the veteran filed a claim for increase.

On June 2004 VA examination the diagnosis was moderate to 
severe right knee degenerative joint disease.  The veteran 
reported chronic right knee pain and was taking Bextra, 10 
mg, every day.  He had flare ups of knee pain about 4 times 
per month for about 24 hours caused by going up and down 
stairs, prolonged walking or playing golf.  He used a cane as 
needed during a flare-up.  The examiner described the veteran 
as 100 percent mobile and able to do his activities of daily 
living and to drive.  He found that the veteran would have an 
additional 5 to 10 degree limitation of motion from a flare-
up characterized by pain and weakness and fatigue.  The 
veteran's gait was linear with very good propulsion and 
balance.  His functional limitation on standing was 20 
minutes and on walking was 1 mile.  He did not have calluses, 
breakdown or unusual shoe wear that would indicate abnormal 
weight-bearing and he did not have ankylosis.  Right knee 
flexion was 0 to 100 degrees with full extension of 0 
degrees.  Varus and valgus testing in neutral and in 30 
degrees of flexion showed that the medial and lateral 
collateral ligaments were stable in both knees.  The McMurray 
test and the medial and lateral meniscus were also stable.  
X-rays of the right knee showed prominent tricompartmental 
degenerative changes with narrowing of the joint spaces and a 
small effusion. 

A July 2004 progress note from Dr. R, a private orthopedic 
surgeon indicated that the veteran's right knee motion was 
about 0 to 100 and that the knee was moderately swollen with 
crepitation.   

An August 2004 VA orthopedic surgery consultation showed the 
veteran reporting right knee pain.  Physical examination 
showed full range of motion with crepitus and bone to bone 
contact with joint line tenderness and a positive anterior 
drawer test.  X-ray in the standing position showed bone to 
bone contact.  The diagnostic assessment was right 
degenerative joint disease with acute anterior cruciate 
ligament (ACL) and acute posterior cruciate (PCL) 
degeneration.  The examiner noted that the veteran's previous 
injury had caused total degeneration of the right knee and 
that he would need a total knee arthroplasty in order to 
ambulate.

In his December 2004 Form 9, the veteran indicated that he 
used a cane and braces for assistance.

A March 2, 2005 operative note shows that the veteran 
underwent a right TKR with reconstruction of the medial 
collateral ligament.  Findings at the time of the surgery 
demonstrated advanced osteoarthritis in all compartments with 
a severe medial contracture requiring the use of a posterior 
stabilized and complete medial collateral release and 
reconstruction with a semitendinous xenograft.  

At his June 2005 videoconference hearing the veteran 
testified that in March 2005 he had a TKR with tendon 
reconstruction and further procedure.  




III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  When all of the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The veteran's right knee disability has been rated 10 percent 
under Code 5259 (for removal of the semilunar cartilage.  
However, given that this Code has a maximum rating of 10 
percent, the Board must look to other diagnostic codes to 
determine whether an increase in the rating is warranted.  

Under Code 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 
30 percent rating for severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Given that the service connected disability also encompasses 
arthritis, consideration must be given to rating the 
disability as arthritis under Code 5003 (for degenerative 
arthritis).  As arthritis is rated based on limitation of 
motion of the affected joint, other potentially applicable 
codes include Code 5260 for limitation of flexion and Code 
5261 for limitation of extension.  Id.

Under Code 5003, if there is X-ray evidence of arthritis with 
limitation of motion that is noncompensable, a 10 percent 
rating is for application for each major joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

The two codes for rating knee limitation of motion are Code 
5260 (for limitation of flexion) and Code 5261 (for 
limitation of extension).  Under Code 5260 a 0 percent rating 
is warranted when flexion is limited to 60 degrees; 10 
percent when limited to 45 degrees; 20 percent when limited 
to 30 degrees; and 30 percent when limited to 15 degrees.  
Under Code 5261, a 0 percent rating is warranted when 
extension is limited to 5 degrees; 10 percent when limited to 
10 degrees; and 20 percent when limited to 15 degrees.  
Higher ratings are available for more severe limitations.  
[Plate II, reflects that normal extension of the knee is to 
zero degrees, and normal flexion is to 140 degrees.]   Id.

While the evidence of record does not show that a compensable 
rating is warranted for limitation of either flexion or 
extension (Codes 5260, 5261), it does show that the veteran 
has arthritis in the knee.  The June 2004 examination 
reasonably shows associated painful motion.  Consequently a 
10 percent rating is warranted under Code 5003 for 
degenerative arthritis with painful motion.  

Regarding a rating under Code 5257 for instability, 
instability was clearly shown on August 2004 orthopedic 
surgery consultation, which specifically noted a positive 
anterior drawer test.  Right degenerative joint disease with 
acute ACL and PCL degeneration was diagnosed.  In his VA Form 
9, the veteran noted that he required a cane and braces to 
support his right knee.  The March 2, 2005 operative report 
shows that the veteran had a severe medial contracture 
requiring complete release and reconstruction of the medial 
collateral ligament.  The disability picture presented 
reflects acute major ligament pathology requiring ambulatory 
aids, and thus reasonably establishes at least a moderate 
level of right knee instability.  Consequently, as the more 
current findings are of primary concern (See Francisco, 
supra), the Board finds that a 20 percent rating under Code 
5257 is warranted.  A higher, 30 percent rating for severe 
instability is not warranted as such was not reported.  Given 
that the only actual finding of record of current functional 
instability (as opposed to the aforementioned acute 
orthopedic findings that suggested that the veteran would 
have functional instability), is the August 2004 positive 
anterior drawer test, the Board finds that there is 
insufficient evidence of record to support a higher, 30 
percent, rating for instability.  

Combining the ratings under Codes 5003 and 5257 results in a 
30 percent rating.  The Board has also considered whether 
there are any other rating Codes applicable to the veteran's 
knee disability that might allow for a rating in excess of 30 
percent prior to the TKR.  As ankylosis is not shown, Code 
5256 does not apply.  Additional factors that could provide a 
basis for an increase have also been considered; however the 
evidence does not show that the veteran has functional loss 
beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, 
Deluca v. Brown 8 Vet. App. 202 (1995).  


ORDER

A 30 percent combined (based on 20 percent for moderate 
instability under Code 5257 and 10 percent for degenerative 
arthritis with painful motion under Code 5003) rating is 
granted for the veteran's right knee disability prior to his 
TKR, subject to the regulations governing payment of monetary 
awards.        


REMAND

As noted above, the veteran underwent a TKR for his service 
connected right knee disability on March 2, 2005, entitling 
him to a rating under Code 5055.  The RO has not yet 
adjudicated this matter; consequently, a remand for such 
action is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his right 
knee disability since his TKR and should 
secure copies of all records of the 
treatment or evaluation from all sources 
identified.  The RO should also arrange 
for any further development necessary to 
complete the action ordered below (e.g., 
an orthopedic examination to assess TKR 
residuals).

2.  The RO should then adjudicate the 
matter of the rating for the veteran's 
right knee disability to encompass the TKR 
(under Code 5055) and post TKR status.  He 
should be advised of the rating assigned 
after the one year total post-TKR period, 
and asked whether he is satisfied with 
such rating.  If he does not respond in 
the affirmative, the RO should issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


